Case 20-02165-CMB          Doc 3    Filed 10/19/20 Entered 10/19/20 15:53:07               Desc Main
                                    Document     Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA



IN RE:

THE INGROS FAMILY LLC,                         :       Bankruptcy No. 20-22606 CMB
          Debtor,                              :       Chapter 11
                                               :
ENTERPRISE BANK,                               :       Adversary No. 20-2165 CMB
          Plaintiff,                           :       Related to Doc. No. 1
                                               :
         v                                     :
                                               :
THE INGROS FAMILY LLC a/k/a                    :
INGROS FAMILY LLC and                          :
RYAN SHARBONNO,                                :
          Defendants.                          :       Hearing: December 2, 2020 at 3:00 P.M.


                                              ORDER


                                                   2020, it is hereby ORDERED, ADJUDGED
               AND NOW, this 19th day of October , 2021,

and DECREED that a Status Conference on the Notice of Removal is scheduled on December 2,

2020 at 3:00 P.M. via the ZOOM Video Conference Application (“Zoom”). To join the Zoom

hearing, please initiate by using the following link 15 minutes prior to your scheduled hearing

time: https://www.zoomgov.com/j/16143800191, or alternatively, attend by using the following

Meeting ID: 161 4380 0191. ALL HEARING PARTICIPANTS ARE REQUIRED TO REVIEW

AND      COMPLY       WITH      THE     ZOOM       PROCEDURES,         which    can   be   found   at

https://www.pawb.uscourts.gov/sites/default/files/pdfs/cmb-proc-videohrg.pdf.


                                                       BY THE COURT:
    FILED
    10/19/20 3:43 pm                                   _______________
                                                       ____________________________________
                                                       ____          _______
                                                                           _ __
                                                                             ______
                                                                                 ____
                                                                                    _ ____
                                                                                        _ ______
    CLERK                                              Carlota M. Böhm
    U.S. BANKRUPTCY                                   Chief United States Bankruptcy Judge
    COURT - :'3$
